Case 1:18-cv-00997-CJB Document 25-4 Filed 08/10/20 Page 1 of 2 PageID #: 79




                           EXHIBIT 1
Case 1:18-cv-00997-CJB Document 25-4 Filed 08/10/20 Page 2 of 2 PageID #: 80
                                                                            U.S. Department of Justice




                                                                           Federal Bureau of Investigation
                                                                           Washington, D. C. 20535

                                                                            July 26, 2019

 MR. WILLIAM H MCMICHAEL
 416 DELAWARE STREET
 NEW CASTLE, DE 19720

                                                                FOIPA Request No.: 1442999-000
                                                                Subject: KELMAN, ZOLLIE

  Dear Mr. McMichael:

         This acknowledges receipt of your Freedom of Information/Privacy Acts (FOIPA) request to the
 FBI. Below you will find check boxes and informational paragraphs about your request, as well as specific
 determinations required by these statutes. Please read each one carefully.

                  Your request has been received at FBI Headquarters for processing.

          r       The subject of your request is currently being processed and documents will be released
                  to you upon completion.

          r       Release of responsive records will be posted to the FBl's electronic FOIA Library (The
                  Vault), http:/vault.fbi.gov, and you will be contacted when the release is posted.

          r       Your request for a public interest fee waiver is under consideration and you will be advised
                  of the decision if fees are applicable. If your fee waiver is not granted, you will be
                  responsible for applicable fees per your designated requester fee category below.

                  For the purpose of assessing any fees, we have determined:

                  r        As a commercial use requester, you will be charged applicable search, review,
                           and duplication fees in accordance with 5 USC§ 552 (a)(4)(A)(ii)(I).

                  r        As an educational institution, noncommercial scientific institution or
                           representative of the news media requester, you will be charged applicable
                           duplication fees in accordance with 5 USC§ 552 (a)(4)(A)(ii)(II).

                  P-       As a general (all others) requester, you will be charged applicable search and
                           duplication fees in accordance with 5 USC§ 552 (a)(4)(A)(ii)(III).

          Please check the status of your FOIPA request at www.fbi.gov/foia by clicking on FOIPA Status
 and entering your FOIPA Request Number. Status updates are adjusted weekly. The status of newly
 assigned requests may not be available until the next weekly update. If the FOIPA has been closed the
 notice will indicate that appropriate correspondence has been mailed to the address on file.

         For questions regarding our determinations, visit the www.fbi.gov/foia website under "Contact Us."
 The FOIPA Request number listed above has been assigned to your request. Please use this number in all
 correspondence concerning your request.
